DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	Claims 1-4, filed on 7/29/2021, are pending in this office action.


Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/709772, filed on 9/20/2017.


Information Disclosure Statement
5.	Initialed and dated copy of Applicant’s IDS form 1449, filed 7/29/2021, is
attached to the instant Office action.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clapham et al. (US Publication 2018/0196839 A1)
	As per claim 1, Clapham teaches A non-transitory computer-readable recording medium having stored therein an index creation program that causes a computer to execute a process comprising: (see Abstract)
reading target text data into the computer; (paragraphs 0030, 0031, 0035, data streams are received for index generation, paragraphs 0032, 0040, data stream comprising data words, interpreted as text data)
and creating index information in which, with regard to each of a character or a word and a tag that appear in the target text data, an appearance position of the each of the character or the word and the tag in the text data is represented as bitmap data. (paragraph 0032, 0035, bitmap index is generated for received data stream data, paragraph 0040, 0042, run length encoding schemes applied to sequences of bit values for each byte value in the data stream to indicate type information and identical sequences, interpreted as tag appearing in text data, paragraphs 0033, 0034, the values in each field of the bitmap index containing location of data occurrences)
As per claim 2, Clapham teaches the process of creating adds information indicating which tag each of the character or the word belongs to in the index information. (paragraph 0040, 0041, 0042, run length encoding schemes applied to sequences of data in the data stream to indicate type and sequence information, paragraph 0058, 0060, 0063, the bitmap encoding scheme able to indicate word types)

As per claim 3, Clapham An index creation device comprising: (see Abstract)
a processor; (Figure 1 reference 102, CPU)
a memory, wherein the processor executes a process comprising: (Figure 1 reference 104, storage)
reading target text data therein; (paragraphs 0030, 0031, 0035, data streams are received for index generation, paragraphs 0032, 0040, data stream comprising data words, interpreted as text data)
and creating index information in which, with regard to each of a character or a word and a tag that appear in the target text data, an appearance position of the each of the character or the word and the tag in the text data is represented as bitmap data. (paragraph 0032, 0035, bitmap index is generated for received data stream data, paragraph 0040, 0042, run length encoding schemes applied to sequences of bit values for each byte value in the data stream to indicate type information and identical sequences, interpreted as tag appearing in text data, paragraphs 0033, 0034, the values in each field of the bitmap index containing location of data occurrences)

As per claim 4, Clapham An index creation method to be executed by a computer, the method comprising: (see Abstract)
reading target text data into the computer using a processor; (Figure 1 reference 102, CPU, paragraphs 0030, 0031, 0035, data streams are received for index generation, paragraphs 0032, 0040, data stream comprising data words, interpreted as text data)
 and creating index information in which, with regard to each of a character or a word and a tag that appear in the target text data, an appearance position of the each of the character or the word and the tag in the text data is represented as bitmap data using the processor. (paragraph 0032, 0035, bitmap index is generated for received data stream data, paragraph 0040, 0042, run length encoding schemes applied to sequences of bit values for each byte value in the data stream to indicate type information and identical sequences, interpreted as tag appearing in text data, paragraphs 0033, 0034, the values in each field of the bitmap index containing location of data occurrences)






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Campo Giralte (US Publication 2017/0357691 A1)
Bienert (US Patent 10,810,197 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168